DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 7 and 10-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Claims 1 recites a display device comprising: a pixel substrate including a first substrate made of glass, a plurality of first electrodes, a plurality of lines, and a plurality of pixel electrodes; a display functional layer; a counter substrate including a second substrate made of glass, a plurality of common electrodes provided on a rear side of the second substrate facing the pixel electrode, and a plurality of second electrodes provided on a front side of the second substrate; and a controller, wherein the first substrate, the first electrodes, the pixel electrodes, the display functional layer, the common electrodes, and the second electrodes are stacked in this order, and the common electrodes extend in a first direction and the second electrodes extend in a second direction crossing the first direction so as to intersect with the common electrodes in a plan view, wherein the lines extend in the second direction between the first substrate and the display functional layer, and are arranged from one side to the other side of the substrate, the first electrodes extend in the first direction along with the common electrodes so as to intersect with the lines and the second electrodes in the plan view, and the first electrodes are provided along the common electrodes in the plan view, wherein the pixel electrodes are respectively provided in pixel areas, overlap the first electrodes with an insulating layer therebetween, and face the common electrodes with the display functional layer therebetween, wherein the controller is configured to perform processing during a plurality of display periods to display an image, during an electromagnetic induction detection period, and during a capacitive detection period in a time-division manner, and control the pixel electrodes, the common electrodes, and the first electrodes according to the periods, wherein, during the display periods, in response to a control signal from the controller, the pixel electrodes are supplied with a pixel signal through the lines, the common electrodes and the first electrodes are supplied with a common signal, and capacitance between each of the pixel electrodes and a corresponding one of the first electrodes functions as a retention capacitance, wherein, during the electromagnetic induction detection period, in response to the control signal from the controller, either of the lines and the first electrodes are supplied with a first drive signal to generate a magnetic field, and the other of the lines and the first electrodes generate an electromotive force caused by the magnetic field, and wherein, during the capacitive detection period, in response to the control signal from the controller, the common electrodes are supplied with a second drive signal to generate electrostatic capacitance between the common electrodes and the second electrodes.
Lu et al. U.S. Patent Publication No. 2015/0002453 teaches a capacitive touch-control structure and electromagnetic touch control structure in [0030] and figure 7. In addition, Lu teaches display period, electromagnetic induction detection period, a capacitive detection period in a time-division manner as shown in figure 8. Furthermore, Lu 
Liu U.S. Patent Publication No. 2012/0154326 teaches a dual-mode touch sensor with electromagnetic touch sensing and capacitive touch sensing in [0050] and figure 1a. In addition, Liu teaches plurality of first conductive line arranged in a first direction and a plurality of second conductive line arranged in a second direction in [0050] and figure 1a. Furthermore, Liu teaches a common electrode 1003, pixel layer 1005, liquid crystal layer 1004 in figure 10, where the dual-mode touch sensor is located between second substrate 1006 and polarizer 1007 or over the common electrode layer 1003 as suggested in [0119]. However, Liu does not appear to disclose all the above underlined limitations. 
Therefore, the closest prior art either singularly or in combination, fail to anticipate or render obvious the above limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512.  The examiner can normally be reached on Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERTO W FLORES/Primary Examiner, Art Unit 2621